Dukes County Registry of Deeds

Electronically Recorded Document

This 1s the first page of the document - Do not remove

 

Recording Information

Document Number : 863

Document Type ‘ASM

Recorded Date > February 14. 2018
Recorded Time 08:59:14 AM
Recorded Book and Page 01460 / 559
Number of Pages(inclucina cover sheet) <3

Receipt Number 7199016
Recording Fee : $75.00

Dukes County Registry of Deeds
Paulo C. DeOliveira, Register
$1 Main Street
PO Box 3231
Edgartown, MLA 02539
508-627-4025
www. Masslandrecords.com
Recording Requested By and Reutrn to:
SELENE FINANCE LP

9990 RICHMOND AVE., SUITE 400 SOUTH
HOUSTON, TX 77042

ASSIGNMENT OF MORTGAGE

FOR VALUE RECEIVED,

ASSIGNOR: MTGLO INVESTORS, L.P., a Delaware limited partnership, whose address is C/O THE
GOLDMAN SACHS GROUP, INC., 6011 CONNECTION DRIVE, 3" ELOOR, IRVING, TX 75039. does hereby
assign and transfer to

ASSIGNEE: WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSINESS AS CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR BCAT 2014-10TT,
whose address is C/O SELENE FINANCE LP, 9990 RICHMOND AVE, STE 400 8, Houston, TX 77042, all its
right, idle and interest in and to the described Mortgage:

BORROWER: MATTHEW J. VANDERHOOP

LENDER: SOVEREIGN BANK, ITS SUCCESSORS AND ASSIGNS

DATED: 4/24/2007 AMOUNT: $850,000.00

RECORDED: 4/30/2007 at Book 1119 Page 298, Instrument or Document 2007 06003136,

in the DURES County Clerk's Offiee, State of MASSACHUSETTS.

Property Address: 17 OLD SOUTH, AQUINNAH, MASSACHUSETTS 02535

Executed this FEB 0 6 2018

MTGLQ INVESTORS, L.P.

|

By: DXVE SLEAR
Title: VICE PRESIDENT
ACKNOWLEDGMENT

STATE OF TEXAS

COUNTY OF DALLAS

On this day before me, the undersigned notary public, personally appeared DAVE SLEAR the VICE PRESIDENT
of MTGLQ INVESTORS, L.P., proved to me through satisfactory evidence of ide ntifieation, being (check
whichever applies}: { ] driver's license or other state or federal governmental document bearing a photographie
image; [ | oath or affirmation of a credible witness knowa to me who knows the above signatory; or [ ] my own
personal knowledge of the identity of the signatory, to be the person whose name is signed above, and
acknowledged the foregoing to be signed by hinvher as his/her free act and deed, voluntarily for its stated purpose,
as the VICE PRESIDENT of MTGLO INVESTORS. L.P., a Delaware limited partnership.

Witness my hand and official seal,

 

 

in
OANIELLE BOLIN
lotory Public, Stafe of lexca

 
     

a ANMALLAL HAGA

Notary Public in and for the State of TEXAS
Notary’s Printed Name: Vanieile Bolin PN Jee Comm. Expires 11-11-2014
My Commission Expires: _ 19 “ogee” Motary ID 130437026

“

  

 

 

 

 

For 850000 dated 4/24/2007

ATTEST: Paulo C. DeOliveira, Register
